UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1184


MEYLIN YOHANA REYES NUNEZ,

                    Petitioner,

             v.

MATTHEW G. WHITAKER, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 25, 2018                                Decided: November 9, 2018


Before NIEMEYER, KEENAN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bradley B. Banias, BARNWELL, WHALEY, PATTERSON, & HELMS, Charleston,
South Carolina, for Petitioner. Chad A. Readler, Acting Assistant Attorney General, Erica
B. Miles, Senior Litigation Counsel, Elizabeth K. Fitzgerald-Sambou, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Meylin Yohana Reyes Nunez, a native and citizen of Honduras, petitions for review

of an order of the Board of Immigration Appeals (“Board”) dismissing her appeal from the

immigration judge’s decision denying her applications for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). * We deny the petition for

review.

       We have thoroughly reviewed the record, including the transcript of the merits

hearing and all supporting evidence. We conclude that the record evidence does not

compel a ruling contrary to any of the administrative factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s conclusion that

Reyes Nunez failed to establish a nexus between past persecution or fear of future

persecution and a protected ground or that her social group was sufficiently particular, see

INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992) (stating standard of review); Oliva v.

Lynch, 807 F.3d 53, 59 (4th Cir. 2015) (noting applicant bears burden of showing past or

feared persecution on account of protected ground).

       Accordingly, we deny the petition for review. We also deny Reyes Nunez’s motion

to remand. We dispense with oral argument because the facts and legal contentions are




       *
         Reyes Nunez has waived review of the denial of protection under the CAT because
she does not raise the issue in the argument section of her brief. Suarez-Valenzuela v.
Holder, 714 F.3d 241, 248-49 (4th Cir. 2013) (failing to raise challenge to Board’s ruling
or finding in opening brief waives issue).



                                             2
adequately presented in the materials before the court and argument would not aid the

decisional process.

                                                                 PETITION DENIED




                                         3